Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 2, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 10,490,068 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The ‘614 application is directed to “a fixed access point (FAP of a vehicle communication network."
The ‘068 B2 patent is directed to “a system for determining road actions in a vehicle communication network.”
The reference claim 1 and the examined application claim 1 include the following features: “the fixed access point (FAP) of a vehicle communication network, the fixed access point comprising: at least one wireless transceiver, a least one FAP module, comprising at least a processor and a memory, operable to at least: receive, for each of a plurality of traffic intersections within communication range of the fixed access point, respective traffic intersection context information from a plurality of mobile access points that have passed through the traffic intersection; determine road actions for vehicles traveling through each of the plurality of intersection based, at least in part, on the 
The difference is that the fixed access point (FAP), which is recited in the examined application, comprises a module that is operable to utilize the at least one wireless transceiver to provide communication network infrastructure access to mobile access points of the vehicle communication network, and to store the received traffic intersection context information in a memory.”
It would have been obvious to use the fixed access point wireless transceiver as recited in claim 1 of the patent for providing communication network infrastructure access to mobile access points of the vehicle communication network, and to use the memory as recited in the patent for storing the received traffic intersection context information.
The subject matter claimed in the currently examined application would have been obvious in view of the subject matter claimed in the cited patent.
Claim 2 of the currently examined application recites the features “wherein the respective traffic intersection context information received from the mobile access points comprises information regarding one or more vehicles that have passed through the intersection.”  The reference claim 3 of the patent includes the features of “wherein the respective traffic intersections context information received by the at least one FAP module from the mobile access points comprises information regarding one or more vehicle that have passed through the intersection.”  The reference claim 3 of the patent is nearly identical to claim 2 of the currently examined application.

For at least the reasons set forth above, the examined application claims                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1, 2, and 12 would have been obvious over the reference claims 1 and 3 of the cited patent.  
Allowable Subject Matter
It has been found that the features recited in claims 3-11 are not anticipated, or would not have obvious over, any reference claim of the ‘068 B2 patent.  Thus, claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The Examiner’s Comment to the most Relevant Prior Art
The U.S. Pat. No. 8,571,578 B1 to Chen et al., issued on Oct. 29, 2013, describes systems and methods for identifying mobile access points.  Chen illustrates that “the system is configured to receive an indication of an accessible access pint and an indication of geographic location.  The system further determines that a stored geographic location associated with the access points is inconsistent with the indication of the geographic location.  The system provides, to a server and to a local memory, an indication that the access point is a candidate mobile access point based on the 
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
/TUAN C TO/Primary Examiner, Art Unit 3667